266 S.W.3d 865 (2008)
In the Interest of M.R.M. and J.O.C.
No. ED 90902.
Missouri Court of Appeals, Eastern District, Division Two.
October 21, 2008.
Dennis J. Curland, Clayton, MO, for appellant.
Allison Wolff, Clayton, MO, for respondent.
Michael E. Myers, St. Louis, MO, for juvenile.

ORDER
Y.C. (hereinafter, "Mother") appeals from the trial court's judgment terminating her parental rights to her minor children, J.O.C. and M.R.M. (hereinafter and collectively, "the Children"). Mother raises three points on appeal, arguing the trial court erred in: (1) terminating her parental rights because there was not clear, cogent, and convincing evidence to support the findings made pursuant to Section 211.447.4(2) RSMo (2000); (2) terminating her parental rights because there was not clear, cogent, and convincing evidence to support the findings made pursuant to Section 211.447.4(3) RSMo (2000); and (3) terminating her parental rights because it was not in the Children's best interests.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court's judgment terminating Mother's parental rights to the Children is supported by clear, cogent, and convincing evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).